EXHIBIT (12) May 28, 2009 Eaton Vance National Municipal Income Trust Two International Place Boston, Massachusetts 02110 Eaton Vance Municipal Income Trust Two International Place Boston, Massachusetts 02110 Re: Reorganization to Combine Two Massachusetts Business Trusts Ladies and Gentlemen: Eaton Vance National Municipal Income Trust ( Acquired Fund ) and Eaton Vance Municipal Income Trust ( Acquiring Fund ), each of which is a Massachusetts business trust, have requested our opinion as to certain federal income tax consequences of Acquiring Funds proposed acquisition of Acquired Fund pursuant to an Agreement and Plan of Reorganization dated November 17, 2008, between them ( Agreement
